    Case: 1:20-cv-00060-WAL-GWC Document #: 53 Filed: 09/01/21 Page 1 of 3




                        DISTRICT COURT OF THE VIRGIN ISLANDS
                                DIVISION OF ST. CROIX

  JAMES M. MCNAMARA,
                                Plaintiff,
                                                        CASE NO. 1:20-cv-060
                   v.
                                                        JURY TRIAL DEMANDED
  HESS CORPORATION, et al.,

                                Defendants.


           JOINT STIPULATION FOR EXPEDITED BRIEFING SCHEDULE

       COME NOW Plaintiff James M. McNamara and Defendants Hess Corporation and Hess

Oil New York Corp., as successor by merger to Hess Oil Virgin Islands Corp., (“Defendants”),

through undersigned counsel; and

       WHEREAS subsequent to a Local Rule 37.1 conference the parties are unable to reach

agreement on the scope of certain depositions related to jurisdictional discovery; and

       WHEREAS, the Plaintiff intends to compel certain depositions and Defendants intend to

seek a protective order; and

       WHEREAS, the parties agree to an expedited briefing schedule with respect to the

contemplated motions:

       NOW, THEREFORE, it is hereby stipulated and agreed that:

   1. The parties shall file their respective motions on or before September 3, 2021;

   2. Responses are due September 8, 2021; and

   3. Replies are due September 10, 2021.
    Case: 1:20-cv-00060-WAL-GWC Document #: 53 Filed: 09/01/21 Page 2 of 3
James M. McNamara v. Hess Corp. et al., Civil No. 1:20-cv-060
Joint Stipulation for Expedited Briefing Schedule
Page 2

                                                           Respectfully submitted,

                                                           Beckstedt & Kuczynski LLP
                                                           Attorneys for Defendants Hess and HONYC
                                                           2162 Church Street
                                                           Christiansted, VI 00820
                                                           Tel: (340) 719-8086 / Fax: (800) 886-6831
DATED: September 1, 2021                          By:      s/ Carl A. Beckstedt III
                                                           Carl A. Beckstedt III, Esq.
                                                           VI Bar No. 684
                                                           carl@beckstedtlaw.com
                                                           Wilson Elser Moskowitz
                                                           Edelman & Dicker LLP
                                                           Attorneys for Defendants Hess and HONYC
                                                           200 Campus Drive
                                                           Florham Park, NJ 07932-0668
                                                           Tel: (973) 624-0800 / Fax: (973) 624-0808

DATED: September 1, 2021                          By:      s/ Carolyn F. O’Connor
                                                           Carolyn F. O’Connor, Esq.
                                                           carolyn.oconnor@wilsonelser.com
                                                           VI Bar R2100
DATED: September 1, 2021                          By:      s/ Joseph T. Hanlon
                                                           Joseph T. Hanlon, Esq.
                                                           joseph.hanlon@wilsonelser.com
                                                           VI Bar R2099
                                                           Burns Charest LLP
                                                           Attorneys for the Plaintiff
                                                           365 Canal Street, Ste. 1170
                                                           New Orleans, LA 70130
DATED: September 1, 2021                          By:      s/ Korey A. Nelson
                                                           Korey A. Nelson, Esq.
                                                           VI Bar 2012
                                                           knelson@burnscharest.com
DATED: September 1, 2021                          By:      s/ C. Jacob Gower
                                                           C. Jacob Gower, Esq.
                                                           VI Bar R2103
                                                           jgower@burnscharest.com
DATED: September 1, 2021                          By:      s/ Warren T. Burns
                                                           Warren T. Burns, Esq.
                                                           VI Bar 2004
                                                           wburns@burnscharest.com
    Case: 1:20-cv-00060-WAL-GWC Document #: 53 Filed: 09/01/21 Page 3 of 3
James M. McNamara v. Hess Corp. et al., Civil No. 1:20-cv-060
Joint Stipulation for Expedited Briefing Schedule
Page 3

                                                           The Pate Law Firm
                                                           Attorneys for the Plaintiff
                                                           PO Box 370
                                                           Christiansted, VI 00821
                                                           Tel: 340-777-5270

DATED: September 1, 2021                          By:      s/ J. Russell B. Pate
                                                           J. Russell B. Pate, Esq.
                                                           V.I. Bar 1124
                                                           Pate@SunLawVI.com
